Exhibit 10.2

 

CAMPING WORLD HOLDINGS, INC.
2016 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

Camping World Holdings, Inc., a Delaware corporation (the “Company”), pursuant
to its 2016 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”) the number of
Restricted Stock Units (the “RSUs”) set forth below.  The RSUs are subject to
the terms and conditions set forth in this Restricted Stock Unit Grant Notice
(the “Grant Notice”) and the Restricted Stock Unit Agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in the Grant Notice and the Agreement.

 

 

Participant: 

_______________________

Grant Date:

_______________________

Number of RSUs:

_______________________

Type of Shares Issuable:

Class A Common Stock

Vesting Schedule:

 

 

RSU Acceptance:

The Participant may accept the RSUs and agree to be bound by the terms and
conditions of the Plan, the Agreement, and this Grant Notice by electronically
acknowledging and accepting the RSUs following the date of the Company’s
electronic or other written notification to the Participant of the grant of the
RSUs (the “Notification Date”).    

In addition, the Participant will be deemed to have accepted the RSUs and agreed
to be bound by the terms and conditions of the Plan, the Agreement and this
Grant Notice, unless the Participant informs the Company in writing or
electronically within 30 days immediately following the Notification Date that
the Participant wishes to reject the RSUs.  Failure to so notify the Company of
the Participant’s rejection of the RSUs during this 30-day period will result in
the Participant’s acceptance of the RSUs and the Participant’s agreement to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. The Participant acknowledges that the tax withholding provisions of
Section 2.5 of the Agreement shall apply with respect to the distribution of any
of the RSUs.

The Participant will accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.

 

 

 

 

 





--------------------------------------------------------------------------------

 



Exhibit A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice. 

ARTICLE I.
GENERAL

1.1 Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.  For purposes of this
Agreement,

(a) “Cause” shall mean (A) willful misconduct, gross negligence or an act of
dishonesty of Participant with regard to the Company or any of its Affiliates,
which in either case, results in or could reasonably be expected to result in
material harm to the Company or such Affiliate; (B) the willful and continued
failure of Participant to attempt to perform his or her duties with the Company
or any of its Affiliates (other than any such failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (C) the conviction of Participant of (or the plea by
Participant of guilty or nolo contendere to) any felony involving moral
turpitude (other than traffic related offenses or as a result of vicarious
liability); or (D) a material breach by Participant of any material provision of
any written employment or consulting agreement, which breach is not remedied
within 10 days after receiving written notice thereof. Notwithstanding the
foregoing, if Participant is a party to a written employment or consulting
agreement with the Company (or any of its Subsidiaries) in which the term
“cause” is defined, then “Cause” shall be as such term is defined in the
applicable written employment or consulting agreement.

(b) “CIC Qualifying Termination” shall mean Termination of Service of
Participant by the Company without Cause during the twelve (12) month period
immediately following a Change in Control.

(c) “Disability” shall mean Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.

1.2 Incorporation of Terms of Plan.  The RSUs and the shares of Class A Common
Stock (“Stock”) issued to Participant hereunder (“Shares”) are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.

ARTICLE II.
AWARD OF RESTRICTED STOCK UNITS

2.1 Award of RSUs.  In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the number of
RSUs set forth in the Grant Notice, upon the terms and conditions set forth in
the Grant Notice, the Plan and this Agreement, subject to adjustment as provided
in Section 13.2 of the Plan.  Each RSU represents the right to receive one Share
or, at the option of the Company, an amount of cash as set forth in Section
Error! Reference source not found., in either case, at the times and subject to
the conditions set forth herein.  However, unless and until the RSUs have
vested, Participant will have no right to the payment of any Shares subject
thereto.  Prior to the actual delivery of any Shares, the RSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company. 





--------------------------------------------------------------------------------

 



2.2 Vesting of RSUs.    

(a) Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to the terms of this
Agreement (including Section 2.2(b)), the RSUs shall vest in such amounts and at
such times as are set forth in the Grant Notice.

(b) Notwithstanding the Grant Notice or the provisions of Section 2.2(a), if the
Participant incurs a Termination of Service due to the Participant’s death or
Disability, all RSUs that have not become vested on or prior to the date of such
Termination of Service will fully vest upon such Termination of Service.

(c) Notwithstanding the Grant Notice or the provisions of Section 2.2(a), (b)
and (d), in the event of a CIC Qualifying Termination, the RSUs shall fully vest
on the date of such CIC Qualifying Termination.

(d) In the event Participant incurs a Termination of Service other than due to
death or Disability, except as may be otherwise provided by the Administrator or
as set forth in a written agreement between Participant and the Company,
Participant shall immediately forfeit any and all RSUs granted under this
Agreement which have not vested or do not vest on or prior to the date on which
such Termination of Service occurs, and Participant’s rights in any such RSUs
which are not so vested shall lapse and expire.

2.3 Distribution or Payment of RSUs. 

(a) Participant’s RSUs shall be distributed in Shares (either in book-entry form
or otherwise) as soon as administratively practicable following the vesting of
the applicable RSU pursuant to Section ‎2.2, and, in any event, within sixty
(60) days following such vesting (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exemption from Section 409A of
the Code).  Notwithstanding the foregoing, the Company may delay a distribution
or payment in settlement of RSUs if it reasonably determines that such payment
or distribution will violate Federal securities laws or any other Applicable
Law, provided that such distribution or payment shall be made at the earliest
date at which the Company reasonably determines that the making of such
distribution or payment will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii), and provided further that no payment or
distribution shall be delayed under this Section ‎2.3(a) if such delay will
result in a violation of Section 409A of the Code.

2.4 Conditions to Issuance of Certificates.    The Company shall not be required
to issue or deliver any certificate or certificates for any Shares or to cause
any Shares to be held in book-entry form prior to the fulfillment of all of the
following conditions:  (A) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, and (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable.

2.5 Tax Withholding.  Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy any applicable federal, state, local and foreign
taxes (including the employee portion of any FICA obligation) required by law to
be withheld with respect to any taxable event arising pursuant to this
Agreement.  The Company or its Subsidiaries shall, with respect to any
withholding taxes arising in connection with the distribution of any of the
Participant’s RSUs, withhold a net number of vested shares of Stock otherwise
issuable pursuant to such RSUs having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the maximum statutory withholding rates
for



--------------------------------------------------------------------------------

 



Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes; provided, however, that Participant may
alternatively elect, in writing or electronically, not less than 30 days prior
to any distribution date, to remit payment in one or more of the forms specified
below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

(ii) with the consent of the Administrator, by the deduction of such amount from
other compensation payable to Participant;

(iii) with the consent of the Administrator, with respect to any withholding
taxes arising in connection with the distribution of the RSUs, by tendering to
the Company vested shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the maximum statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes;

(iv) with the consent of the Administrator, with respect to any withholding
taxes arising in connection with the distribution of the RSUs, through the
delivery of a notice that Participant has placed a market sell order with a
broker acceptable to the Company with respect to shares of Stock then issuable
to Participant pursuant to the RSUs, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company or the
Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided that payment of such proceeds
is then made to the Company or the applicable Subsidiary at such time as may be
required by the Administrator, but in any event not later than the settlement of
such sale; or

(v) with the consent of the Administrator, in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the RSUs,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section ‎2.5(a), the Company shall have the right and option, but
not the obligation, to treat such failure as an election by Participant to
satisfy all or any portion of Participant’s required payment obligation pursuant
to Section 2.5(a) or Section ‎2.5(a)(ii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the RSUs to, or to cause any such shares of Stock to be held in
book-entry form by, Participant or his or her legal representative unless and
until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the vesting or settlement of the RSUs or any other taxable event related to
the RSUs.

(c) In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section ‎2.5(a), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation
arises.  Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section ‎2.5(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
issue any shares of Stock in settlement of the RSUs to Participant until the
foregoing tax withholding obligations are satisfied, provided that no payment
shall be delayed under this Section ‎2.5(c) if such delay will result in a
violation of Section 409A of the Code.

(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs.  Neither the Company nor any Subsidiary makes any



--------------------------------------------------------------------------------

 



representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the subsequent
sale of Shares.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the RSUs to reduce or eliminate Participant’s tax
liability.

2.6 Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE III.  

OTHER PROVISIONS

3.1 Administration.  The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator will be final and binding upon Participant, the Company and
all other interested persons.  To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

3.2 RSUs Not Transferable.  The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed.  No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 Notwithstanding the foregoing, with the consent of the Administrator, the RSUs
may be transferred to Permitted Transferees pursuant to any conditions and
procedures the Administrator may require.

3.3 Adjustments.  The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine.  Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.

3.4 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
‎3.4, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

3.5 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.





--------------------------------------------------------------------------------

 



3.6 Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.7 Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to Applicable Law.  To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

3.8 Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.

3.9 Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in Section ‎3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.10 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.11 Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

3.12 Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

3.13 Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.





--------------------------------------------------------------------------------

 



3.14 Agreement Severable.  In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

3.15 Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs.

3.16 Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

3.17 Broker-Assisted Sales.  In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 2.5(a) or Section ‎2.5(a)(iv): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.

* * * * *

 



--------------------------------------------------------------------------------